Mr. Chief Justice Alvey
delivered the opinion of the court:
On the foregoing motion, the court will not dismiss the appeal, provided the appellant will have the record printed without further delay, as well the part brought in by the *108appellant as that brought in on the motion of the appellees. It is proper to say, that it is the duty of the appellant in all cases to produce and file in this court a sufficient transcript of the proceedings below to enable this court to decide all the questions that may be properly presented on the appeal, as well those by the appellee as those by the appellant himself; and if he fails in this respect, the court may either dismiss the sppeal, or require him to supply all defects in the transcript. Florida Central Railroad Co. v. Schulte, 100 U. S. 644.